Title: To George Washington from Peter Hog, 3 November 1755
From: Hog, Peter
To: Washington, George



Sir
Fort Dinwiddie 3d Novemr 1755

Inclosed you have the Return for Last Month I have been Oblidged to Inclose the Weekly Returns to the other field Officers as I am much put to it for papr by my bagage being not yet come up, tho’ it will be a month tomorrow Since Jno. Roe sett out for it. The Salt Lies still at Frederickbg and the Folks now Insist on having their beef Slaughter’d as they fall away greatly, the Severe frost having destroyed the food; the Men begin

to grumble for their pay and I am utterly at a Loss where to Apply for it, or when to promise them, as you have not yet Instructed me how it is to be remitted. The Country people likewise Expect the pay for their beef agt the Court for this County about a fourt night hence; pray Let it Lodged as soon as possible at Mr Dicks to Save the Time & Expence of the Express going to Williamsburg. I should be glad to know whether the Country pays the reward for taking up Deserters, & if not how it shall be Levied on these old ones. I am Sir Your Very hume Servt

Petr Hog

